Order entered December 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00069-CR

                      ANTONIO SALAZAR JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                   Trial Court Cause No. MB17-57048-M

                                     ORDER

      On November 12, 2020, we ordered court reporter Sharina Fowler to file a

supplemental reporter’s record of the September 20, 2019 hearing on the motion to

suppress along with all exhibits offered and admitted at the hearing. We deferred

ruling on the State’s motion to extend time to file its brief until the supplemental

reporter’s record was filed.
        On December 16, 2020, Ms. Fowler filed the supplemental reporter’s record

which is complete except for two exhibits. Ms. Fowler has contacted the Clerk of

the Court and is in the process of sending CD copies of those exhibits.

        We GRANT the State’s motion and ORDER its brief due by January 15,

2021.

        We DIRECT the Clerk to send copies of this order to the Honorable Pam

Luther, Presiding Judge, County Criminal Court of Appeals No. 2; Sharina Fowler,

court reporter, County Criminal Court of Appeals No. 2; and to counsel for all

parties.

                                             /s/   LANA MYERS
                                                   JUSTICE